Case 20-40734-JMM         Doc 129      Filed 03/01/21 Entered 03/01/21 11:52:05         Desc Main
                                      Document     Page 1 of 7



 Matthew T. Christensen, ISB: 7213
 Chad R. Moody, ISB: 9946
 ANGSTMAN JOHNSON
 199 N. Capitol Blvd, Ste 200
 Boise, ID 83702
 Phone: (208) 384-8588
 Fax: (208) 853-0117
 Email: mtc@angstman.com
         chad@angstman.com

 Attorneys for Debtor in Possession

                            UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

 In re:                                               Case No. 20-40734-JMM

 DEWIT DAIRY,                                         Chapter 11

                            Debtor.


                     NOTICE OF DISCLOSURE STATEMENT HEARING

          YOU ARE HEREBY NOTIFIED that the Debtor in Possession has filed a proposed

 Disclosure Statement, (Dkt. No. 128 - “Disclosure Statement”) containing information concerning

 the Debtor in Possession, an explanation of the Plan of Reorganization, and a brief explanation of

 the business activities and financial information of the Debtor.

          YOU ARE FURTHER NOTIFIED that a hearing to determine whether such statement

 contains adequate information as required by Section 1125 of Title 11 United States Code, will be

 held before the Bankruptcy Judge Joseph M. Meier on the 8th day of April, 2021 at 9:00 a.m.

 This hearing will be via Zoom. The Court will send Zoom information at a later date.

          Written objections and/or proposed modifications to the Disclosure Statement must be

 filed not less than seven (7) days prior to the time set for hearing.




 NOTICE OF DISCLOSURE STATEMENT HEARING – Page 1
Case 20-40734-JMM          Doc 129     Filed 03/01/21 Entered 03/01/21 11:52:05             Desc Main
                                      Document     Page 2 of 7



         YOU ARE FURTHER NOTIFIED that if the Disclosure Statement is approved by the

 Court, a copy of the Order will be provided to all parties in interest along with the proposed Plan(s)

 of reorganization.

         YOU ARE FURTHER NOTIFIED that the hearing upon the adequacy of the Disclosure

 Statement may be adjourned from time to time by announcement made in open court without

 further written notice to parties in interest.



         DATED this 1st day of March, 2021.

                                                           /s/ Matt Christensen
                                                    MATTHEW T. CHRISTENSEN
                                                    Attorney for the Debtor




 NOTICE OF DISCLOSURE STATEMENT HEARING – Page 2
Case 20-40734-JMM         Doc 129    Filed 03/01/21 Entered 03/01/21 11:52:05             Desc Main
                                    Document     Page 3 of 7



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 1st day of March, 2021, I filed the foregoing NOTICE
 OF DISCLOSURE STATEMENT HEARING electronically through the CM/ECF system, which
 caused the following parties to be served by electronic means, as more fully reflected on the Notice
 of Electronic Filing:

        Matthew T. Christensen                        mtc@angstman.com
        Sheila Rae Schwager                           sschwager@hawleytroxell.com
        US Trustee                                    ustp.region18.bs.ecf@usdoj.gov
        David W. Gadd                                 dwg@magicvalleylaw.com
        Patrick J. Geile                              pgeile@foleyfreeman.com
        David A. Heida                                dheida@whitepeterson.com
        Andrew S. Jorgensen                           Andrew.jorgensen@usdoj.gov
        Chad R. Moody                                 chad@angstman.com
        Aaron J. Tolson                               ajt@aaronjtolsonlaw.com


        Any others as listed on the Court’s ECF Notice.

      I FURTHER CERTIFY that on such date I served the foregoing on the following non-
 CM/ECF Registered Participants via U.S. Mail, postage prepaid:

        See attached Mailing Matrix


                                                      /s/ Matt Christensen
                                                  MATTHEW T. CHRISTENSEN




 NOTICE OF DISCLOSURE STATEMENT HEARING – Page 3
             Case 20-40734-JMM          Doc 129    Filed 03/01/21         Entered 03/01/21 11:52:05      Desc Main
Label Matrix for local noticing             APEX Document          Page 4 of 7            Amalgamated Sugar
0976-8                                      PO Box 565                                    PO Box 127
Case 20-40734-JMM                           Hamburg, NY 14075-0565                        Twin Falls, ID 83303-0127
District of Idaho
Twin Falls
Mon Mar 1 10:30:25 MST 2021
Animal Health International                 Berkshire Hathaway                            Berkshire Hathaway Homestate Insurance Compa
PO Box 561305                               PO Box 844501                                 1314 Douglas St. Ste 1300
Denver, CO 80256-1305                       Los Angeles, CA 90084-4501                    Omaha, NE 68102-1944



Black Cat Pellet Mill, Inc                  CSC Gold, Inc.                                CSC Gold, Inc.
PO Box 522                                  c/o Heida Law Office PLLC                     White Peterson Gigray & Nichols, P.A.
Gooding, ID 83330-0522                      PO Box 956                                    5700 E. Franklin Rd., Suite 200
                                            Kuna, ID 83634-0900                           Nampa, ID 83687-7901


Campbell Tractor and Implement, Inc         Cereal Byproducts Company                     Matthew Christensen
2014 Franklin Blvd                          PO Box 6700                                   Angstman Johnson
Nampa, ID 83687-6891                        Carol Stream, IL 60197-6700                   199 N. Capitol Blvd., Ste. 200
                                                                                          Boise, ID 83702-6197


Matthew Todd Christensen                    Circle C Equipment Repair                     Clay Nannini
Angstman Johnson, PLLC                      27 N 150 W                                    WESTERRA REAL ESTATE GROUP
199 N. Capitol Blvd., Ste. 200              Jerome, ID 83338-5379                         205 Shoshone St N., Ste 101
Boise, ID 83702-6197                                                                      TWIN FALLS, ID 83301-6165


Clear Creek Properties, Inc.                Clear Lakes Products, LLC                     Coastline Equipment
PO Box 1598                                 PO Box 246                                    2000 E Overland Rd
Twin Falls, ID 83303-1598                   Buhl, ID 83316-0246                           Meridian, ID 83642-6665



Commodity Specialists Cmpy                  Cooper Norman CPAs                            Corporation Service Company
PO Box 802233                               PO Box 5399                                   801 Adlai Stevenson Drive
Kansas City, MO 64180-2233                  722 N College Road                            Springfield, IL 62703-4261
                                            Twin Falls, ID 83301-3485


DHI Computing Service, Inc                  Darling International Inc                     David Heida
1525 W 820 N                                PO Box 554885                                 PO BOX 956
Provo, UT 84601-1342                        Detroit, MI 48255-4885                        KUNA, ID 83634-0900



David Heida                                 (p)INTERNAL REVENUE SERVICE                   Dewit Dairy
White Peterson Gigray & Nichols, P.A.       CENTRALIZED INSOLVENCY OPERATIONS             2011 Bob Barton Hwy
5700 E. Franklin Rd., Suite 200             PO BOX 7346                                   Wendell, ID 83355-3554
Nampa, ID 83687-7901                        PHILADELPHIA PA 19101-7346


Amber Nicole Dina                           Don’s Irrigation Repair                       David W. Gadd
Givens Pursley LLP                          294 A South 300 East                          Stover, Gadd & Associates, PLLC
601 W. Bannock Street                       Jerome, ID 83338-6534                         905 Shoshone St. N.
Boise, ID 83702-5919                                                                      P.O. Box 1428
                                                                                          Twin Falls, ID 83303-1428
             Case 20-40734-JMM      Doc 129    Filed 03/01/21          Entered 03/01/21 11:52:05      Desc Main
Gavilon Grain, LLC                      Gavilon Ingredients, LLCPage 5 of 7
                                             Document                                  Patrick John Geile
1331 Capitol Ave                        1331 Capitol Ave                               FOLEY FREEMAN, PLLC
Omaha, NE 68102-1196                    Omaha, NE 68102-1196                           PO Box 10
                                                                                       Meridian, ID 83680-0010


Glen Capps, Inc                         Glen Capps, Inc.                               Glen Capps, Inc.
PO Box 448                              C/O Heida Law Office                           C/O Heida Law Office, PLLC
Jerome, ID 83338-0448                   8902 S. Swan Falls Rd.                         P.O. Box 956
                                        P.O. Box 956                                   Kuna, ID 83634-0900
                                        Kuna, ID 83634-0900

Hatfield Manufacturing                  David A. Heida                                 ITC Services
1823 Shoestring Rd                      White, Peterson, Gigray & Nichols, P.A.        4172 N Frontage Rd E
Gooding, ID 83330-5361                  5700 E Franklin Rd Suite 200                   Moses Lake, WA 98837-4901
                                        Nampa, ID 83687-7901


Idaho State Tax Commission              Intermountain Animal Health                    Internal Revenue Service
P.O. Box 36                             PO Box 194                                     Centralized Insolvency
Boise, ID 83722-0410                    Smithfield, UT 84335-0194                      PO BOX 7346
                                                                                       Philadelphia, PA 19101-7346


J C Custom LLC                          J&C Custom, LLC                                J&C Custom, LLC
528 Washington Street                   c/o Worst, Stover, Gadd & Spiker PLLC          c/o Worst, Stover, Gadd & Spiker
Twin Falls, ID 83301-5642               PO Box 1428                                    PO Box 1428
                                        Twin Falls, ID 83303-1428                      Twin Falls, ID 83303-1428


JCM1, LLC                               John Johnson                                   Andrew Seth Jorgensen
5207 E 3rd Ave                          3520 S 2100 E                                  Office of the U.S. Trustee
Spokane, WA 99212-0725                  Wendell, ID 83355-3529                         720 Park Blvd., Ste. 220
                                                                                       Boise, ID 83712-7785


Julie Renee Dewit                       Key AG                                         KeyBank National Association
2010 Bob Barton Highway                 PO Box 150                                     c/o Sheila R. Schwager
Wendell, ID 83355-3553                  Murtaugh, ID 83344-0150                        P.O. Box 1617
                                                                                       Boise, ID 83701-1617


KeyBank National Association            Keybank National Association                   Liberty Mutual Insurance
c/o Sheila R. Schwager                  4910 Tiedeman Road                             PO Box 3229
Hawley Troxell Ennis & Hawley LLP       Brooklyn, OH 44144-2338                        New York, NY 10116-3229
P.O. Box 1617
Boise, ID 83701-1617

MWI Veterinary Supply, Inc              Magic Valley QMP, Inc.                         Kelly Greene McConnell
14659 Collections Center Dr             PO Box 507                                     POB 2720
Chicago, IL 60693-0001                  JEROME, ID 83338-0507                          Boise, ID 83701-2720



James C Meservy                         MetLife Investment Mgmt, LLC                   Metropolitan Life Insurance
POB 168                                 PO Box 25965                                   8717 W. 110th St. Ste. 700
Jerome, ID 83338-0168                   Shawnee Mission, KS 66225-5965                 Overland Park, KS 66210-2127
             Case 20-40734-JMM               Doc 129    Filed 03/01/21        Entered 03/01/21 11:52:05      Desc Main
Chad Moody                                       Official Committee of Unsecured
                                                      Document           Page 6Creditors
                                                                                 of 7         Penny Newman
Angstman Johnson                                 c/o Givens Pursley LLP                       PO Box 12147
199 N. Capitol Blvd., Ste. 200                   P.O. Box 2720                                Fresno, CA 93776-2147
Boise, ID 83702-6197                             601 W. Bannock Street
                                                 Boise, ID 83702-5919

Performance Plus                                 Progressive Bovine Supply                    Progressive Dairy Service
314 S 500 E                                      122 W 465 S                                  485 S Idaho St
Jerome, ID 83338-6820                            Jerome, ID 83338-6028                        Wendell, ID 83355-5241



Progressive Dairy Service & Supplies Corp.       Progressive Dairy Services & Supplies        Quesnell Kohtz Vet Services
c/o Worst, Stover, Gadd & Spiker, PLLC           c/o Worst, Stover, Gadd & Spiker PLLC        3024 E 3500 N
PO Box 1428                                      PO Box 1428                                  Twin Falls, ID 83301-0308
Twin Falls, ID 83303-1428                        PO Box 1428
                                                 Twin Falls, ID 83303-1428

(p)SAWTOOTH DAIRY SPECIALTIES LLC                Sheila Rae Schwager                          Sheila R. Schwager
ATTN MARGARET KRASZNAVOLGYI                      HAWLEY TROXELL ENNIS and HAWLEY LLP          Hawley Troxell Ennis & Hawley LLP
3274 S 2300 E                                    POB 1617                                     P.O. Box 1617
JEROME ID 83338-4016                             Boise, ID 83701-1617                         Boise, ID 83701-1617


Sheila Schwager                                  Standard Dairy Consultants                   Standley Co
c/o Hawley Troxell                               PO Box 3844                                  PO Box 14
877 W. Main St., 10th Floor                      Omaha, NE 68103-0844                         Twin Falls, ID 83303-0014
Boise, ID 83702-5883


Standley Trenching Inc                           Sweet’s Septic                               Tony DeWit
642 Farmore Road                                 403 S Rail St W                              2010 Bob Barton Hwy
Jerome, ID 83338-5514                            Shoshone, ID 83352-5315                      Wendell, ID 83355-3553



Tony Dewit                                       Tracy Jean Wilhelm                           Tracy Wilhelm
2011A Bob Barton Highway                         33 Canyonview Road                           33 Canyon View Road
Wendell, ID 83355                                Jerome, ID 83338-6012                        Jerome, ID 83338-6012



Treyes Calf Ranch                                Two L Farms                                  US Commodities, LLC
309 W 100 N                                      6832 W 6000 N                                PO Box 860417
JEROME, ID 83338-5261                            Rexburg, ID 83440-3079                       Minneapolis, MN 55486-0417



US Trustee                                       Valley Wide Cooperative                      Vanden Bosch Inc
Washington Group Central Plaza                   2114 N 20th St                               PO Box 543
720 Park Blvd, Ste 220                           Nampa, ID 83687-6850                         Jerome, ID 83338-0543
Boise, ID 83712-7785


Wendell Tire                                     Wendell Truck Auto Parts                     Western Truck Equipment
190 W Ave B                                      PO Box 213                                   PO Box 563
Wendell, ID 83355-5502                           Wendell, ID 83355-0213                       Jerome, ID 83338-0563
             Case 20-40734-JMM               Doc 129        Filed 03/01/21        Entered 03/01/21 11:52:05              Desc Main
Williams, Meservy & Larsen, LLP                      Williams,  Meservy & Larsen,
                                                          Document            PageLLP 7 of 7              Williams, Meservy, Larsen
PO Box 168                                           Kimberly L. Williams                                 153 E Main St
Jerome, ID 83338-0168                                PO Box 168                                           Jerome, ID 83338-2332
                                                     Jerome, Idaho 83338-0168


Young Young Leasing, LLC                             Young & Young Leasing, LLC
c/o Tyler Rands                                      c/o RandsLaw PLLC
1502 Locust St. N. Ste 500B                          1502 Locust St N, Ste 500B
TWIN FALLS, ID 83301-4164                            Twin Falls, ID 83301-4164




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Dept. of the Treasury - IRS                          Sawtooth Dairy Specialties
P.O. Box 480                                         3274 S 2300 E
Holtsville, NY 11742-0480                            Jerome, ID 83338




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)MetLife Investment Management, LLC                (u)Clay Nannini                                      (u)The Amalgamated Sugar Company LLC




(d)Tony Dewit                                        (d)Valley Wide Cooperative                           End of Label Matrix
2010 Bob Barton Hwy                                  2114 N. 20th Street                                  Mailable recipients   94
Wendell, ID 83355-3553                               Nampa, ID 83687-6850                                 Bypassed recipients    5
                                                                                                          Total                 99
